—In an action to foreclose a mortgage, the defendant Rebecca Marrero Gebman appeals from a resettled judgment of foreclosure and sale of the Supreme Court, Kings County (Dowd, J.), dated July 13, 2000, which, inter alia, upon the granting of that branch of the plaintiff’s motion which was, in effect, to resettle a judgment of foreclosure and sale dated June 5, 1997, resettled the judgment of foreclosure and sale, inter alia, to correct the description of her property.
Ordered that the resettled judgment of foreclosure and sale is affirmed, with costs.
We reject the appellant’s argument that the Supreme Court erred in granting that branch of the plaintiff’s motion which was, in effect, to resettle the judgment of foreclosure and sale because it did not comply with 22 NYCRR 202.48. In its order dated January 27, 2000, the Supreme Court correctly found that the judgment of foreclosure and sale was simultaneously signed with its order dated June 5, 1997. Moreover, the delay *471in entry of the judgment of foreclosure and sale was due to certain procedural irregularities and not abandonment by the plaintiff (see Matter of Allstate Ins. Co. v Slomowicz, 285 AD2d 501).
The appellant’s remaining contentions are either without merit or not properly the subject of this appeal. Ritter, J.P., Feuerstein, Luciano and Adams, JJ., concur.